On order of the Court, the application for leave to appeal the September 26, 2018 order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. We note that a similar issue is pending before the Court of Appeals in the consolidated cases of Dep't of Talent & Economic Development v. AMBS Message Center, Inc. (Docket No. 343521), Dep't of Talent & Economic Development v. Great Oaks Country Club, Inc. (Docket No. 343846), and Dep't of Talent & Economic Development v. NBC Truck Equipment, Inc. (Docket No. 343989).